USDC IN/ND case 2:20-cv-00194-PPS-JPK document 14 filed 04/07/21 page 1 of 11


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

    BERRY TYLER a/k/a
    WILLIAM R. TYLER,

                  Plaintiff,

                         v.                            CAUSE NO. 2:20-CV-194-PPS-JPK

    LAWRENCE, et al.,

                  Defendants.

                                    OPINION AND ORDER

          Berry Tyler, also known as William R. Tyler, is a prisoner without a lawyer.

He filed a complaint against the commander and unnamed staff members of the Porter

County Jail while he was confined there. 1 ECF 1. Because the complaint was unsigned, I

directed him to file a signed one. ECF 2. Instead of filing one signed complaint, he filed

two on the same day which appear to contain many of the same claims with slightly

different wording in each (ECF 5 & ECF 6), so I directed him to resolve his filing fee

status and to file a notice with the court indicating which complaint he would like to

proceed with. ECF 7. He did not file the notice or copies of his trust fund ledgers by the

deadline, but he did send the court letters regarding a change of address, so the

magistrate judge granted him additional time to resolve the issues. ECF 11. In response

to that order, Tyler sent the court a letter indicating “complaint 6 is just a continuance of

complaint 5.” ECF 13 at 1. He also states that he sent his trust fund ledgers from the Jail



1   He has since been transferred to the Richmond State Hospital. ECF 8.
USDC IN/ND case 2:20-cv-00194-PPS-JPK document 14 filed 04/07/21 page 2 of 11


“multiple times” and asks the court to order the Richmond State Hospital to send the

ledgers. Id.

       The court’s Local Rules prohibit the piecemeal amendment of complaints. N.D.

Ind. L.R. 15-1. However, because Tyler is proceeding without an attorney, I will

construe his “continuance” (ECF 6) as an amendment to the first docketed complaint

(ECF 5) and proceed to screen the later filed document. See Fed. R. Civ. P. 15(a)(1)(A)

(“A party may amend its pleading once as a matter of course within . . . 21 days after

serving it.”). As to his filing fee status, he has not filed any ledgers in this case.

However, because he indicates that he has attempted to do so multiple times, Tyler will

be granted leave to proceed in forma pauperis via separate order.

       “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal

quotations and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief. The court applies the same

standard as when deciding a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6); Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive dismissal, a

complaint must state a claim for relief that is plausible on its face. Bissessur v. Indiana

Univ. Bd. of Trs., 581 F.3d 599, 602 (7th Cir. 2009). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable


                                               2
USDC IN/ND case 2:20-cv-00194-PPS-JPK document 14 filed 04/07/21 page 3 of 11


inference that the defendant is liable for the misconduct alleged.” Id. (internal

quotations and citation omitted). A plaintiff may “plead himself out of court” if he

pleads facts that preclude relief. Edwards v. Snyder, 478 F.3d 827, 830 (7th Cir. 2007);

McCready v. Ebay, Inc., 453 F.3d 882, 888 (7th Cir. 2006).

        In his amended complaint, Tyler alleges that a variety of unsatisfactory

conditions exist at the Porter County Jail, that he was denied pain medication and

bloodwork, and that guards sprayed him with mace. 2 He has sued Jail Commander

Lawrence and the “Porter County Jail and Staff” for monetary damages and injunctive

relief to “fix the problems.” ECF 6 at 1, 4. Tyler lists himself as “confined awaiting trial.”

Id. at 4. Accordingly, because Tyler is a pretrial detainee, I must assess his claims under

the Fourteenth Amendment. See Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856

(7th Cir. 2017). “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding

pretrial detainees in conditions that ‘amount to punishment.’” Id. (quoting Bell v.

Wolfish, 441 U.S. 520, 535 (1979)). “A pretrial condition can amount to punishment in

two ways: first, if it is ‘imposed for the purpose of punishment,’ or second, if the

condition ‘is not reasonably related to a legitimate goal—if it is arbitrary or

purposeless—a court permissibly may infer that the purpose of the government action

is punishment.’” Id. (quoting Bell, 441 U.S. at 538–39). A pretrial detainee states a valid

Fourteenth Amendment claim by alleging that (1) the defendants “acted purposefully,

knowingly, or perhaps even recklessly,” and (2) the defendants’ conduct was



2At least some of these claims appear to be unrelated, see George v. Smith, 507 F.3d 605, 607 (7th
Cir. 2007), but that issue will be addressed below.


                                                 3
USDC IN/ND case 2:20-cv-00194-PPS-JPK document 14 filed 04/07/21 page 4 of 11


objectively unreasonable. Miranda v. Cty. of Lake, 900 F.3d 335, 353–54 (7th Cir. 2018)

(citing Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472-74 (2015); see also Hardeman v.

Curran, 933 F.3d 816, 823 (7th Cir. 2019) (extending Kingsley’s objective inquiry to all

Fourteenth Amendment conditions-of-confinement claims brought by pretrial

detainees). However, “negligent conduct does not offend the Due Process Clause,” so a

showing of negligence or even gross negligence will not suffice. Miranda, 900 F.3d at

353.

       Here, according to Tyler, there is mold in the showers and non-working toilets in

two of the three cells he references. One of the toilets has human waste on the plastic

cover. There are items in the food such as fingernails, rubber pieces, plastic shavings,

and little pieces of paper. The stems are left on the green beans, which caused Tyler’s

teeth to “break and chip.” ECF 6 at 2. Also, when they run low on food, water is added

to the trays. Overall, the food, which is comprised of “mostly filler” like bread and

cakes, has “little to none (sic) nutritional value.” Id.

       Tyler also complains that he was housed around individuals with Covid-19,

Hepatitis C, and HIV. He states that there is no vision care in the facility and that the

dentist “only wants to pull teeth and not fix problems.” Id. He alleges the jail charges

$15 for prescriptions, $15 to see a doctor or dentist, and $5 to see a nurse. He states that

there are no medications for pain management and that the medication they did give

him “mess[ed] with my head and ma[de] me sleep.” Id. at 3. Tyler alleges they refused




                                               4
USDC IN/ND case 2:20-cv-00194-PPS-JPK document 14 filed 04/07/21 page 5 of 11


to draw his blood to find out what was wrong with him even though he was in pain

and his vision was deteriorating. He states he has cancer, but it is in remission. 3

       Tyler also alleges he pushed the call button to ask about dates for his legal

paperwork, but the guards told him it wasn’t an emergency. Later, when it was time to

lockdown, Tyler stated, “I’m not going,” so he was sprayed with mace “all because I

needed info and dates.” Id.

        To start, Tyler cannot proceed against the Porter County Jail. Although the

Porter County Jail is where the events in question occurred, the jail is a building, not an

individual or even a policy-making unit of government that can be sued pursuant to 42

U.S.C. § 1983. See Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012) (jail is “a

non-suable entity”); see also Sow v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011)

(discussing non-suable entities applying Indiana law).

       Next, Tyler names the Porter County Jail “staff.” However, he does not identify

any of the unnamed staff members (even by title or description) in his amended

complaint. Tyler cannot proceed against unknown defendants. See Wudtke v. Davel, 128

F.3d 1057, 1060 (7th Cir. 1997) (“[I]t is pointless to include lists of anonymous

defendants in federal court; this type of placeholder does not open the door to relation

back under Fed. R. Civ. P. 15, nor can it otherwise help the plaintiff.” (internal

quotations and citations omitted)). Moreover, even if he had appropriately identified




3Tyler references issues with his “mental health meds” too (ECF 6 at 3), but he is already
attempting to proceed on those claims in a separate case. See Tyler v. Porter County Jail, No. 2:19-
CV-450-JVB-JEM (filed Nov. 27, 2019).


                                                 5
USDC IN/ND case 2:20-cv-00194-PPS-JPK document 14 filed 04/07/21 page 6 of 11


the staff members, he has not described any specific unconstitutional actions (or

inaction) by any specific individual. He repeatedly refers to “they” in the general sense

when describing his issues, which is insufficient to state a claim. See George v. Smith, 507

F.3d 605, 609 (7th Cir. 2007) (“Only persons who cause or participate in the violations

are responsible.”); see also Atkins v. City of Chicago, 631 F.3d 823, 832 (7th Cir. 2011)

(noting that a plaintiff “must plead some facts that suggest a right to relief that is

beyond the speculative level”) (internal quotation marks and citation omitted); Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (facts must be sufficient so that a claim is “plausible on

its face”).

        This leaves Jail Commander Lawrence. Although Tyler requests injunctive relief

to “fix [the] problems,” he was transferred from the Porter County Jail to the Richmond

State Hospital shortly after submitting his complaints. See ECF 8 & ECF 9. Accordingly,

he may not bring a claim for injunctive relief against Commander Lawrence in his

official capacity as he is no longer being housed at the Porter County Jail. “If a prisoner

is transferred to another prison, his request for injunctive relief against officials of the

first prison is moot unless he can demonstrate that he is likely to be retransferred.”

Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996) (internal quotations and citation

omitted); see also Maddox v. Love, 655 F.3d 709, 716 (7th Cir. 2011). “Allegations of a

likely retransfer may not be based on mere speculation.” Higgason, 83 F.3d at 811. There

is no indication that Tyler will be transferred back to the Porter County Jail. Therefore,

any injunctive relief he seeks against Commander Lawrence is now moot.




                                               6
USDC IN/ND case 2:20-cv-00194-PPS-JPK document 14 filed 04/07/21 page 7 of 11


       As to a claim for monetary damages against Commander Lawrence in his

individual capacity, Tyler has not plausibly alleged Commander Lawrence participated

in the events or had any knowledge of the issues described. He cannot be held liable

simply because he oversees the operations of the jail or supervises other correctional

officers because there is no general respondeat superior liability under 42 U.S.C. § 1983.

See Burks v. Raemisch, 555 F.3d 592, 593-94 (7th Cir. 2009); Jones v. City of Chicago, 856

F.2d 985, 992 (7th Cir. 1988). As noted above, “[o]nly persons who cause or participate

in the violations are responsible.” George, 507 F.3d at 609. Thus, he has not stated any

plausible claims against Commander Lawrence.

       Even removing the respondeat superior liability problem, the complaint falls

short in many respects. The allegations regarding the prison conditions are described

only in the most general sense, and it is unclear how Tyler was harmed by them. He

alleges the showers were moldy and there was waste on the toilet cover, but these

vague allegations do not describe the degree of uncleanliness necessary to support a

constitutional violation. He alleges some of the toilets didn’t work but he doesn’t allege

he personally was unable to use one when needed. He alleges the food was deficient,

but he doesn’t allege he was suffering from malnutrition or dehydration as a result of

it. 4 He doesn’t provide any dates, timeframes, or supporting details regarding how he,

personally, was affected by these conditions. See e.g. Smith v. Dart, 803 F.3d 304, 312 (7th




4He does allege the stems left on the green beans caused his teeth to break and chip, but this
allegation is simply not plausible. The fact he was given green beans also undercuts his
assertion that he was provided with only “filler” foods such as breads and cakes. See Edwards,
478 F.3d at 830 (A plaintiff can plead himself out of court if he pleads facts that preclude relief).


                                                  7
USDC IN/ND case 2:20-cv-00194-PPS-JPK document 14 filed 04/07/21 page 8 of 11


Cir. 2015) (inmate failed to state a claim when he alleged the jail was infested with mice

and cockroaches but did not provide sufficient details which “left [the court] in the dark

as to how extensive the infestations are and how the pests affect him”); see also Atkins,

631 F.3d at 832; Iqbal, 556 U.S. at 678. Similarly, Tyler alleges he was placed around

inmates with various diseases, but he doesn’t allege any details to show he was directly

exposed to any serious risk of harm, nor does he allege he was sickened as a result of

his placement. Id.

       Regarding his medical needs, claims of inadequate medical care while in pretrial

detention are subject to the objective-reasonableness standard described above.

Miranda, 900 F.3d at 352. Here, however, Tyler’s complaints are only described in the

most vague terms. He alleges his body hurts and his vision is deteriorating, but he

doesn’t provide any additional details about his afflictions other than the fact that his

cancer is in remission. He alleges “they” wouldn’t draw bloodwork or give him pain

medication, but he doesn’t allege if, when, or how he alerted any medical staff or prison

officials about his specific issues. He alleges the jail charges inmates money to see

doctors/nurses and to obtain prescriptions, but he doesn’t allege he was unable to pay

for necessary visits or medications 5 or that he failed to receive any care while he was at

the jail. In fact, he admits he received some type of unspecified medication (although he

didn’t like how it made him feel), which undercuts both the suggestion that copays




5Tyler will be allowed to proceed in forma pauperis, but no ledgers were ever received in this
case. He does not provide any specific information regarding his financial situation in his
amended complaint.


                                               8
USDC IN/ND case 2:20-cv-00194-PPS-JPK document 14 filed 04/07/21 page 9 of 11


were problematic for him and that he was being ignored by the staff entirely. Even

giving Tyler the benefit of the inferences to which he is entitled at this stage, these

threadbare allegations of unanswered medical needs do not state a plausible claim. See

generally Iqbal, 556 U.S. at 678; Atkins, 631 F.3d at 832; see also Edwards, 478 F.3d at 830 (A

plaintiff can plead himself out of court if he pleads facts that preclude relief).

         Last, Tyler attempts to advance an excessive force claim against unnamed

guards. Under the Fourteenth Amendment, he must show the defendants acted with “a

purposeful, a knowing, or possibly a reckless state of mind” and that the force used was

“objectively unreasonable” based on the “facts and circumstances of [his] case,”

whether or not defendants were subjectively aware their conduct crossed a line.

Kingsley, 576 U.S. at 397 (quotation marks and citation omitted). Here, he alleges he was

sprayed with mace because he pressed the emergency button and asked for

information. However, he also admits he refused to go to lockdown when ordered to do

so. Without additional information regarding the interaction, I cannot plausibly infer

that the force used was objectively unreasonable. See generally Iqbal, 556 U.S. at 678;

Atkins, 631 F.3d at 832.

       Although the current complaint states no valid claims, I will give Tyler an

opportunity to file a second amended complaint. See Luevano v. Wal-Mart, 722 F.3d 1014,

1022–25 (7th Cir. 2013). If he chooses to do so, it should be done on the court’s approved

form, which will be sent to him by the clerk. The second amended complaint must

provide as much detail as possible about the events in question—explaining what

happened, when it happened, where it happened, who was involved, how the events


                                               9
USDC IN/ND case 2:20-cv-00194-PPS-JPK document 14 filed 04/07/21 page 10 of 11


that transpired personally injured him, and the extent of his injuries. Of note, a second

amended complaint should only be filed if Tyler believes the deficiencies set forth in

this order can be rectified.

       As a final matter, it is unclear how the three seemingly distinct groups of

claims— jail conditions, medical issues, and the use of mace by the guards—are related

if Commander Lawrence is not personally involved. It is true that “multiple claims

against a single party are fine, but Claim A against Defendant 1 should not be joined

with unrelated Claim B against Defendant 2. Unrelated claims against different

defendants belong in different suits . . . ..” George, 507 F.3d at 607; see also Owens v.

Evans, 878 F.3d 559, 566 (7th Cir. 2017). Tyler was already cautioned about a relatedness

issue in another case, see Tyler v. Porter County Jail, No. 2:19-CV-450-JVB-JEM (filed Nov.

27, 2019) at ECF 11, and this complaint appears to be an attempt to separate at least

some of his claims. However, unless he intends to name a defendant (or defendants)

common to all claims or can establish a connection between the seemingly unrelated

circumstances he is suing about when he files a second amended complaint, these

claims do not belong in the same lawsuit either.

       Therefore, if Tyler does choose to file a second amended complaint, he needs to

decide which related claims and associated defendants he wants to pursue in this case.

See Katz v. Gerardi, 552 F.3d 558, 563 (7th Cir. 2009) and Wheeler v. Wexford Health Sources,

Inc., 689 F.3d 680, 683 (7th Cir. 2012). The second amended complaint should only

include a discussion of those related claims and defendants. He should not write about

other events and conditions at the jail which are not directly related to the claim against


                                              10
USDC IN/ND case 2:20-cv-00194-PPS-JPK document 14 filed 04/07/21 page 11 of 11


the named defendant or defendants. If he believes those other events or conditions state

a claim, he needs to file separate lawsuits. 6

       ACCORDINGLY, the court:

       (1) DIRECTS the clerk to send Berry Tyler, a/k/a William R. Tyler, a blank Pro

Se 14 (INND Rev. 2/20) Prisoner Complaint form with this cause number on it;

       (2) GRANTS Berry Tyler, a/k/a William R. Tyler, until May 7, 2021, to file a

second amended complaint as described above; and

       (3) CAUTIONS Berry Tyler, a/k/a William R. Tyler, that if no response is

received by the deadline, this case will be dismissed without further notice pursuant to

28 U.S.C. § 1915A because the current complaint does not state a claim upon which

relief can be granted.

       SO ORDERED on April 7, 2021.

                                                      s/ Philip P. Simon
                                                      PHILIP P. SIMON, JUDGE
                                                      UNITED STATES DISTRICT COURT




6If he files a second amended complaint and it again asserts unrelated claims, I will pick which
claims (if any) will proceed in this case. See Katz, 552 F.3d at 563 and Wheeler, 689 F.3d at 683




                                                 11
